06/07/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 2, 2019

      STATE OF TENNESSEE v. SANGRIA VENTURIA BAKER, JR.

                 Appeal from the Circuit Court for Madison County
                        No. 17-413 Donald H. Allen, Judge
                     ___________________________________

                           No. W2018-00732-CCA-R3-CD
                       ___________________________________


Defendant, Sangria Venturia Baker, Jr., was convicted of two counts of aggravated
assault, one count of felony evading arrest, one count of possession of an imitation
controlled substance with intent to sell or deliver, one merged count of possession of
marijuana with intent to sell or deliver, one count of possession of drug paraphernalia,
and one count of resisting arrest. On appeal, Defendant challenges the sufficiency of the
evidence supporting his convictions and argues that the trial court erred by denying his
motion in limine to exclude mention of the subject matter of the warrant the officers were
serving at the time of this incident and by denying his request for a jury instruction on
misdemeanor reckless endangerment as a lesser-included offense of aggravated assault.
Because the evidence was insufficient to establish that the white powder substance found
in the back of Defendant’s vehicle met the statutory definition of an imitation controlled
substance, we reverse and vacate Defendant’s conviction for possession of an imitation
controlled substance with intent to sell or deliver. In all other respects, we affirm the
judgments of the trial court and remand the case for the imposition of a sentence in Count
6, which merged into Count 7.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed in
                   Part and Reversed in Part, Case Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ALAN E. GLENN, J., joined.

Terita Hewlett, Memphis, Tennessee, for the appellant, Sangria Venturia Baker, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Jody Pickens, District Attorney General; and Aaron J. Chaplin and
Bradley F. Champine, Assistant District Attorneys General, for the appellee, State of
Tennessee.
                                           OPINION

        On March 29, 2016, officers with the Jackson Police Department and the United
States Marshal Service went to serve an outstanding arrest warrant for attempted murder
on a juvenile named Jarrod1 James after receiving a tip that he was located in the area of
Stanfill Lane. Deputy U.S. Marshal Shane Brown, Investigator Terrance Smith,
Investigator Mark Headen, and Special Agent Joe Frye set up surveillance in an
unmarked black Ford Explorer. Deputy Brown identified James exiting the residence and
getting into the back seat of a black Lexus SUV parked in the street. Another passenger,
later identified as John Martin, was also getting into the front seat of the SUV. Deputy
Brown then notified Sergeant Richard Newbill and Special Agent Emily Sikes, who were
waiting in the area in a separate vehicle. Deputy Brown used his vehicle to block the
front of the SUV, and Sergeant Newbill used his vehicle to block the rear of the SUV.
Both vehicles had their blue lights on. The four officers exited Deputy Brown’s vehicle
with their guns drawn, each wearing raid vests clearly marked as either “Police” or “US
Marshal.” The officers identified themselves and gave commands for the occupants of
the SUV to place their hands where they could be seen, for the driver to turn off the car,
and that James was under arrest. The driver of the SUV was identified as Defendant.

        Defendant looked back over his shoulder at Sergeant Newbill’s vehicle. Agent
Sikes grabbed Sergeant Newbill and told him not to get out of the vehicle. Defendant
then put the SUV into reverse and rammed the front of Sergeant Newbill’s vehicle,
causing it to spin over 90 degrees. The front passenger door of the SUV, which had not
been closed all the way, folded back against the front fender as it struck Sergeant
Newbill’s vehicle. Some of the officers ran after the vehicle on foot, yelling for
Defendant to stop. Defendant drove the SUV in reverse at a high rate of speed down
Stanfill Lane before putting it in drive and turning onto Summar Avenue. Sergeant
Newbill activated his siren and gave chase. According to Sergeant Newbill, there was a
lot of traffic because it was around 3:30 in the afternoon, around “the time when kids get
out of school”; however, Defendant did not slow down. Defendant eventually turned
onto West Forest Avenue and drove past the hospital, which was congested due to
construction. At the intersection of Forest Avenue and Campbell Street, Defendant
almost ran into a citizen driving a silver sedan. Defendant then turned into an apartment
complex off of Forest Avenue. He and the other passengers bailed out of the SUV and
fled on foot; one of the passengers was armed with a handgun. The SUV rolled
backwards and struck Sergeant Newbill’s vehicle a second time.


       1
        This individual’s name is spelled “Jarrod” in the trial transcript and “Jerrod” in various
documents in the technical record.
                                              -2-
       Investigators Joseph Williams and Rodney Savage responded to the radio call
about the pursuit of suspects. Both investigators, as well as other officers, responded to a
residence on Walnut Street, just behind the apartment complex, where two of the suspects
were hiding under vehicles inside of a garage. Orders were given for the suspects to
come out and show their hands. Officers had to drag the suspects, Defendant and Martin,
out from under the vehicles. Defendant had one arm underneath his body and the other
stretched out. The officers ordered Defendant to put his hands behind his back.
Defendant struggled before his hands were eventually put behind his back, and
Investigator Williams was able to put handcuffs on him. James was subsequently
apprehended at a different location.

       Investigator Savage then went to the apartment complex to assist Investigator
Kelly Schrotberger in the search of the abandoned SUV, which was registered to
Defendant’s mother. A bag of approximately 375.6 grams of marijuana, enough to be
broken into smaller quantities for resale, was found in plain view on the front passenger
side floorboard of the SUV. A plastic bag containing approximately 24.4 grams of a
white powder substance was found inside a box of sandwich bags in the rear cargo area
of the SUV. The powder appeared to be two eight balls of cocaine, which would have a
street value of approximately $500. A digital scale was found in the pocket of the
driver’s side door. Some mail with Defendant’s name and a wallet containing
Defendant’s driver’s license were also found inside of the SUV. Approximately $500 in
cash was seized from Defendant’s property at the jail.

       The following day, Investigator Williams and Investigator Savage interviewed
Defendant. Defendant signed a waiver of his rights. After speaking to Defendant,
Investigator Williams wrote out a statement and read it back to Defendant to make sure it
was correct. After Investigator Williams reviewed the statement and allowed Defendant
to make any changes, Defendant signed the statement. The statement read as follows:

       I, Sangria Baker, was driving in the area of Stanfill Drive when the police
       jumped out on me. I was scared, so I ran and drove to the area of West
       Forest Avenue. I ran from the vehicle. I had a digital scale on the driver’s
       side of the vehicle and a white powder substance that was in the back. The
       powder substance is fake and is not drugs. I did not have anything else
       illegal inside the vehicle.

       The marijuana and the white powder were submitted to the Tennessee Bureau of
Investigation (TBI) for testing by then-Special Agent Peter Hall. The white powder
weighed 21.96 grams without packaging and was determined not to contain any
controlled substances. The testing indicated that the powder may have been benzocaine,
but this could not be confirmed because the TBI did not have a known standard with

                                            -3-
which to compare it. The green leafy substance was confirmed to be marijuana and
weighed 346.32 grams without packaging.

       The jury convicted Defendant as charged for aggravated assault with a deadly
weapon against Sergeant Newbill in Count 1 and against Agent Sikes in Count 2, see
T.C.A. § 39-13-102; felony evading arrest creating a risk of death or injury to others in
Count 3, see T.C.A. § 39-16-603; manufacturing, selling, delivering, or possessing with
the intent to sell, deliver, or manufacture an imitation controlled substance in Count 4,
see T.C.A. § 39-17-453; possession of drug paraphernalia in Count 5, see T.C.A. § 39-
17-425; possession of more than one-half ounce of marijuana with intent to sell in Count
6 and with intent to deliver in Count 7, see T.C.A.§ 39-17-417; and resisting arrest in
Count 8, see T.C.A. § 39-16-602. After a sentencing hearing, the trial court merged the
marijuana offenses into a single conviction2 and imposed a total effective sentence of 10
years, to be served consecutively to Defendant’s sentence in another case. Defendant
filed a motion for new trial, which was denied by the trial court on March 27, 2018.
Defendant filed a timely notice of appeal.

                                                Analysis

       On appeal, Defendant argues that the evidence is insufficient to support his
convictions.3 Defendant also argues that the trial court erred by denying his motion in
limine to exclude evidence regarding the subject matter of the warrant that the officers
were attempting to serve at the time of the incident as well as by refusing to instruct the
jury on misdemeanor reckless endangerment as a lesser-included offense of aggravated
assault. We shall address each issue in turn.

                                   I. Sufficiency of the Evidence

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question is
whether any rational trier of fact could have found the accused guilty of every element of
the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia,
443 U.S. 307, 319 (1979). The jury’s verdict replaces the presumption of innocence with
one of guilt; therefore, the burden is shifted onto the defendant to show that the evidence

        2
          The judgment form for Count 6, possession of marijuana with intent to sell, states that it merges
into Count 7, possession of marijuana with intent to deliver, but does not contain a sentence. Pursuant to
State v. Berry, 503 S.W.3d 360, 365 (Tenn. 2015), the trial court should enter an amended judgment form
in Count 6 imposing a sentence for that conviction. Whether this requires a new sentencing hearing is
within the sole discretion of the trial court.
        3
         Defendant does not challenge the sufficiency of the evidence supporting his conviction for
possession of drug paraphernalia.
                                               -4-
introduced at trial was insufficient to support such a verdict. State v. Reid, 91 S.W.3d
247, 277 (Tenn. 2002). “‘A guilty verdict by the jury, approved by the trial court,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the prosecution’s theory.’” Id. (quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997)). Therefore, the prosecution is entitled to the “‘strongest legitimate view of the
evidence and to all reasonable and legitimate inferences that may be drawn therefrom.’”
State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (quoting State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Questions concerning the “‘credibility of the witnesses, the
weight to be given their testimony, and the reconciliation of conflicts in the proof are
matters entrusted to the jury as the trier of fact.’” State v. Wagner, 382 S.W.3d 289, 297
(Tenn. 2012) (quoting State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). It is not
the role of this Court to reweigh or reevaluate the evidence, nor to substitute our own
inferences for those drawn from the evidence by the trier of fact. Id. The standard of
review is the same whether the conviction is based upon direct evidence, circumstantial
evidence, or a combination of the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011); State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).4

                                       A. Aggravated Assault

       As charged in this case, a person commits aggravated assault by intentionally or
knowingly causing another to reasonably fear imminent bodily injury by the use or
display of a deadly weapon. T.C.A. §§ 39-13-101(a)(2), -102(a)(1)(A)(iii). A person
acts intentionally “when it is the person’s conscious objective or desire to engage in the
conduct or cause the result.” T.C.A. § 39-11-302(a). A person acts knowingly “when the
person is aware of the nature of the conduct or that the circumstances [surrounding the
conduct] exist” or “when the person is aware that the conduct is reasonably certain to
cause the result.” Id. at (b). A deadly weapon is “[a]nything that in the manner of its use
or intended use is capable of causing death or serious bodily injury.” T.C.A. § 39-11-
106(a)(5)(B). An automobile may be considered a deadly weapon. State v. Wilson, 211
S.W.3d 714, 719 (Tenn. 2007).

       Defendant argues that he did not intentionally or knowingly commit an assault
because “his actions were done out of fear in a split second subconscious decision
involving flight” after he was “swarmed by two unmarked black SUV’s [sic] from which

        4
          Defendant cites State v. Crawford, 470 S.W.2d 610, 612 (Tenn. 1971), for the proposition that
circumstantial evidence must weave “a web of guilt” around a defendant and “must be so strong and
cogent as to exclude every other reasonable hypothesis save the guilt of the defendant” in order to sustain
a conviction. However, the Tennessee Supreme Court specifically overruled that standard in Dorantes,
wherein it held that circumstantial evidence “is intrinsically no different” from direct evidence. 331
S.W.3d at 380; see also State v. Smith, 436 S.W.3d 751, 764 (Tenn. 2014) (reiterating that
“[c]ircumstantial evidence is sufficient to sustain a defendant’s conviction even if the evidence does not
‘remove every reasonable hypothesis except that of guilt’”).
                                                    -5-
a number of armed men exited with guns drawn.” However, a defendant’s fear does not
negate his capacity to form the requisite mens rea. See State v. Hatcher, 310 S.W.3d 788,
807 (Tenn. 2010). In the light most favorable to the State, the evidence at trial
established that Defendant intentionally and knowingly used his vehicle as a deadly
weapon, causing both Sergeant Newbill and Agent Sikes to reasonably fear imminent
bodily injury. Both officers saw Defendant look back over his shoulder directly at them,
and Agent Sikes grabbed Sergeant Newbill and told him not to get out of the vehicle
because she had a “gut feeling” that Defendant was going to make an attempt to flee.
Defendant then placed the SUV into reverse and rammed into Sergeant Newbill’s vehicle
with enough force to cause Sergeant Newbill’s vehicle to spin over 90 degrees and the
front passenger door of the SUV to fold back against the front fender. Both officers
described the impact of the crash and their fear that they could have been injured if they
had gotten out of their vehicle. The evidence is more than sufficient to sustain both of
Defendant’s convictions for aggravated assault.

                                B. Felony Evading Arrest

        Under Tennessee Code Annotated section 39-16-603(b)(1), “[i]t is unlawful for
any person, while operating a motor vehicle on any street, road, alley or highway in this
state, to intentionally flee or attempt to elude any law enforcement officer, after having
received any signal from the officer to bring the vehicle to a stop.” The offense is
elevated to a Class D felony “[i]f the flight or attempt to elude creates a risk of death or
injury to innocent bystanders, pursuing law enforcement officers, or other third parties[.]”
T.C.A. § 39-16-603(b)(3)(B).

        In the light most favorable to the State, the evidence shows that two police
vehicles, with their blue lights activated, boxed in Defendant’s SUV to prevent it from
leaving the scene. Several officers, wearing raid vests clearly marked as “Police” or
“U.S. Marshal,” gave orders for the occupants of the vehicle to place their hands where
they could be seen and that James was under arrest. Defendant placed the SUV into
reverse, rammed into Sergeant Newbill’s vehicle, and sped off down several heavily-
trafficked streets. Defendant argues that there was “no evidence of any innocent
bystanders being in danger of death or injury” except for “one sentence” during
“Sergeant Newbill’s testimony that there was ‘almost’ an accident.” However, not only
is Sergeant Newbill’s testimony, which was corroborated by Agent Sikes, that Defendant
nearly collided with a silver car in an intersection sufficient to show a risk to innocent
bystanders, there was also testimony that the high speed chase occurred at a busy time of
day when school lets out and passed through an area congested by construction on the
nearby hospital. Moreover, Defendant’s flight also created a risk to the pursuing law
enforcement officers when he rammed into Sergeant Newbill’s vehicle to make his initial
escape and when the SUV struck Sergeant Newbill’s vehicle a second time after

                                            -6-
Defendant and his compatriots bailed out and fled on foot. The evidence is more than
sufficient to sustain Defendant’s conviction for felony evading arrest.

                      C. Possession of an Imitation Controlled Substance

        Defendant was charged with a violation of Tennessee Code Annotated section 39-
17-453(a), which makes it “an offense to knowingly manufacture, deliver, sell, or possess
with the intent to sell, deliver or manufacture an imitation controlled substance.”5 The
statute provides two definitions of an imitation controlled substance. One is “a pill,
capsule, tablet, or substance in any form whatsoever” that (1) is not a controlled
substance; (2) is subject to abuse; (3) “[p]urports, by express or implied representations,
to act like a controlled substance that is a stimulant or depressant of the central nervous
system”; and (4) is not commonly used for any purpose other than as a stimulant or
depressant. T.C.A. § 39-17-453(d)(1)(A). The other is a substance that has a chemical
structure that “is a derivative or analogue of the chemical structure of a controlled
substance” and is not commonly used for any purpose other than as a stimulant or
depressant. T.C.A. § 39-17-453(d)(1)(B).

        In this case, the white powder found in the back of Defendant’s SUV was
determined not to be cocaine, but the TBI could not conclusively determine what it
actually was. Other than Defendant’s statement that the substance was “fake,” there was
no evidence, even in the light most favorable to the State, that the substance fit either
definition of an imitation controlled substance provided in the statute with which
Defendant was charged. There was no evidence that the substance, in that particular
formulation, was not commonly used for any purpose other than as a stimulant or
depressant of the central nervous system. See id. at (A)(iv), (B)(ii). There was no
evidence that the chemical structure of the substance was a derivative or analogue of a
controlled substance. See id. at (B)(i). There was no evidence that the substance was
subject to abuse or that anyone made any express or implied representations that the
substance acted like a controlled substance. See id. at (A)(ii), (iii). Evidence that the
white powder looked like cocaine but was not in fact cocaine is insufficient to meet the
statutory definition of an imitation controlled substance under Tennessee Code Annotated

        5
          Both Defendant and the State erroneously cite Tennessee Code Annotated section 39-17-423(a),
which makes it an offense to sell, deliver, or distribute a counterfeit controlled substance, which is any
substance that “is represented to be a controlled substance and which is substantially similar in color,
shape, size, and markings or lack thereof, to a . . . controlled substance[.]” However, not only was
Defendant not charged under that statute, that statute requires both an actual sale or delivery of the
substance as well as some sort of representation that the substance is a controlled substance, neither of
which occurred in this case. See State v. Roshad Romanic Siler, No. E2005-01201-CCA-R3-CD, 2007
WL 10450, at *3 (Tenn. Crim. App. Jan. 3, 2007) (citing State v. Jeffrey Antwon Burns, No. M1999-
01830-CCA-R3-CD, 2000 WL 1520261, at *3 (Tenn. Crim. App. Oct. 13, 2000), perm. app. denied
(Tenn. Apr. 23, 2001)), no perm. app. filed.
                                                    -7-
section 39-17-453. Thus, Defendant’s conviction in Count 4 is reversed and vacated, and
the indictment is dismissed.

                D. Possession of Marijuana with Intent to Sell or Deliver

       It is an offense to knowingly possess a controlled substance with the intent to sell
or deliver it. T.C.A. § 39-17-417(a)(4). Marijuana is a controlled substance. T.C.A. §
39-17-415(a)(1). A jury may infer from the amount of a controlled substance, along with
other relevant facts surrounding the arrest, that the defendant possessed the controlled
substance with the intent of selling or otherwise dispensing it. T.C.A. § 39-17-419.

        Possession may be either actual or constructive. State v. Shaw, 37 S.W.3d 900,
903 (Tenn. 2001). “Constructive possession requires proof that a person had ‘the power
and intention at a given time to exercise dominion and control over . . . [the drugs] either
directly or through others.’” Id. (quoting State v. Patterson, 966 S.W.2d 435, 445 (Tenn.
Crim. App. 1997) (alteration in original)). “Constructive possession depends on the
totality of the circumstances in each case” and “may be proven by circumstantial
evidence.” State v. Robinson, 400 S.W.3d 529, 534 (Tenn. 2013). “One’s mere presence
in an area where drugs are discovered, or one’s mere association with a person who is in
possession of drugs, is not alone sufficient to support a finding of constructive
possession.” Shaw, 37 S.W.3d at 903. However, a defendant’s knowing possession of a
controlled substance “may be inferred from control over the vehicle in which the
contraband is secreted.” State v. Brown, 915 S.W.2d 3, 7 (Tenn. Crim. App. 1995)
(citing United States v. Pierre, 932 F.2d 377, 392 (5th Cir. 1991)). Additionally, a person
may possess contraband alone or jointly with others. State v. Richards, 286 S.W.3d 873,
885 (Tenn. 2009).

       In the light most favorable to the State, the evidence shows that Defendant
possessed over 345 grams of marijuana with the intent to sell or deliver it. Defendant
denies that the marijuana belonged to him, pointing out that it was found on the passenger
side of the vehicle where another person was sitting and that he did not claim possession
of the marijuana in his statement to police, even though he claimed the “fake” powder
and the digital scale. However, given that a large quantity of marijuana was found in
plain view on the front floorboard of the SUV Defendant had been driving, which was
registered to Defendant’s mother and which also contained Defendant’s wallet and mail,
the jury could rationally conclude that Defendant constructively possessed the marijuana.
See Shaw, 37 S.W.3d at 903 (finding the evidence sufficient to support defendant’s
constructive possession when a bottle containing cocaine was found on the front seat of a
car driven by the defendant despite presence of a passenger). As to whether he had the
intent to sell or deliver the marijuana, Defendant points to Investigator Schrotberger’s
concession on cross-examination that the amount of marijuana found in the SUV could
have been for the personal consumption of three people. However, in addition to the
                                            -8-
amount of marijuana, which Investigator Schrotberger also testified could be broken
down into smaller quantities for resale, there was other circumstantial evidence of
Defendant’s intent to sell or deliver the drug. These include the plastic sandwich bags
and a digital scale found in the vehicle, both of which are commonly used to weigh and
package drugs for sale, and the $500 in cash found on his person when he was taken to
the jail. See State v. Ross, 49 S.W.3d 833, 845 (Tenn. 2001) (finding possession of a
large amount of cocaine along with plastic sandwich bags and digital scales sufficient to
sustain conviction for possession with intent to sell). The evidence is more than
sufficient to sustain Defendant’s merged conviction for possession of marijuana with
intent to sell or deliver.

                                    E. Resisting Arrest

       A person resists arrest by “intentionally prevent[ing] or obstruct[ing] anyone
known to the person to be a law enforcement officer . . . from effecting [an arrest] . . . by
using force against the law enforcement officer or another.” T.C.A. § 39-16-602(a).
Force is defined as “compulsion by the use of physical power or violence and shall be
broadly construed to accomplish the purposes of this title.” T.C.A. § 39-11-106(a)(12).
“‘Passive resistance’ generally does not constitute using force as contemplated by the
preventing or obstructing an arrest statute.” State v. Burgess, 532 S.W.3d 372, 393
(Tenn. Crim. App. 2017) (citing State v. Corder, 854 S.W.2d 653, 655 (Tenn. Crim. App.
1992) (concluding that a defendant’s not moving and directing obscene language at
officers were not sufficient to support a conviction for resisting arrest)).

       Defendant argues that his actions when the officers arrested him at the Walnut
Street residence were “text book [sic] examples of passive inaction” because he “simply
laid there and was dragged out from underneath the car,” did not resist or kick, and then
“basically just played dead and let his limbs go limp.” However, in the light most
favorable to the State, the evidence shows that Defendant used force against the officers
who were attempting to effectuate his arrest. Defendant ignored orders to come out from
underneath a vehicle and had to be dragged out. Defendant then refused to place his arms
behind his back so that he could be handcuffed. Instead, Defendant lay on one arm and
stretched the other away from his body. Both Investigator Williams and Investigator
Savage testified that Defendant struggled with the arresting officers before Investigator
Williams was able to place handcuffs on him. “[T]his [C]ourt has consistently held that a
defendant’s efforts in preventing an officer from handcuffing him are sufficient to
support the element of force.” State v. Gary Mitchell Hestand, No. M2014-02208-CCA-
R3-CD, 2015 WL 10684326, at *8 (Tenn. Crim. App. Oct. 7, 2015) (citing State v.
Jeremy D. Parvin, No. E2014-01569-CCA-R3-CD, 2015 WL 2128585, at *3 (Tenn.
Crim. App. May 6, 2015) (citing cases and finding sufficient evidence of force where
defendant pulled away from officer, balled up his fist, then “locked his hands beneath
him” when officer attempted to handcuff him), perm. app. denied (Tenn. Aug. 13, 2015)),
                                            -9-
no perm. app. filed; see also State v. Jonathan Lamont Jones, No. W2011-02311-CCA-
R3-CD, 2012 WL 4057263, at *3 (Tenn. Crim. App. Sept. 17, 2012) (finding sufficient
evidence where the defendant pulled his hands away from the arresting officers and
“continued to resist the officers when they attempted to handcuff him”), no perm. app.
filed; State v. Timothy Wayne Grimes, No. M2001-02385-CCA-R3-CD, 2002 WL
1885053, at *4 (Tenn. Crim. App. Aug. 16, 2002) (finding sufficient evidence where
defendant “locked his arms, thus preventing the officers from putting handcuffs on him”),
perm. app. denied (Tenn. Dec. 23, 2002); State v. Daniel M. Tidwell, No. 01C01-9807-
CC-00288, 1999 WL 436840, at *3 (Tenn. Crim. App. June 30, 1999) (finding sufficient
evidence where defendant “flailed his arms and struggled with the officers” as they were
attempting to handcuff him), perm. app. denied (Tenn. Jan. 3, 2000). The evidence is
sufficient to support Defendant’s conviction for resisting arrest.

                         II. Nature of the Warrant Being Served

       On October 19, 2017, Defendant filed a motion in limine requesting that the trial
court exclude “[a]ny information regarding the warrant the officers were trying to serve,
and specifically the offense charged in the warrant” “because any probative value will be
substantially outweighed by unfair prejudice.” The trial court denied the motion, finding
that testimony regarding the warrant “would be relevant to allow the officers to testify
about why they were there” and why they attempted to block Defendant’s vehicle from
leaving. The trial court further found that the evidence was not unduly prejudicial
because Defendant was not the subject of the warrant.

        “It is well established that trial courts have broad discretion in determining the
admissibility of evidence, and their rulings will not be reversed absent an abuse of
discretion.” State v. Stinnett, 958 S.W.2d 329, 331 (Tenn. 1997). “‘Reviewing courts
will find an abuse of discretion only when the trial court applied incorrect legal standards,
reached an illogical conclusion, based its decision on a clearly erroneous assessment of
the evidence, or employed reasoning that causes an injustice to the complaining party.’”
State v. Herron, 461 S.W.3d 890, 904 (Tenn. 2015) (quoting State v. Parker, 350 S.W.3d
883, 897 (Tenn. 2011)).

        Evidence must be relevant to be admissible. Tenn. R. Evid. 402. Evidence is
relevant if it has “any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without
the evidence.” Tenn. R. Evid. 401. However, relevant evidence “may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury, or by considerations of undue delay, waste of time,
or needless presentation of cumulative evidence.” Tenn. R. Evid. 403. Unfair prejudice
is generally defined as “[a]n undue tendency to suggest decision on an improper basis,
commonly, though not necessarily, an emotional one.” State v. Banks, 564 S.W.2d 947,
                                            - 10 -
951 (Tenn. 1978); see State v. Young, 196 S.W.3d 85, 106 (Tenn. 2006) (“Prejudice
becomes unfair when the primary purpose of the evidence at issue is to elicit emotions of
‘bias, sympathy, hatred, contempt, retribution, or horror.’”) (internal citation omitted).

       In this case, the trial court found that evidence of the nature of the warrant being
served by the officers was relevant to establish why they approached Defendant’s vehicle
and attempted to effectuate the stop in the manner that they did. The fact that
Defendant’s passenger was wanted for attempted murder and was suspected to be armed
explained why two police vehicles boxed in Defendant’s SUV when it was stationary and
not committing any traffic violations. Additionally, it explained why multiple officers
exited the vehicles wearing raid gear and with their guns drawn. There was no
suggestion during the course of the trial that Defendant was implicated in the underlying
crime or that he was guilty solely because of his association with James. Defendant
argues on appeal that this testimony about “the fact that [the officers] were attempting to
apprehend a dangerous fugitive . . . had a prejudicial effect on [Defendant] and his
defense” without explaining what the prejudicial effect was or how it affected his ability
“to present a fair and accurate defense.” Defendant has failed to establish that the trial
court abused its discretion in admitting this testimony, and he is not entitled to relief on
appeal.

                          III. Lesser-Included Offense Instruction

       Defendant argues that the trial court erred by failing to instruct the jury on
misdemeanor reckless endangerment as a lesser-included offense of aggravated assault.
The State responds that Defendant has waived this issue both because he failed to
specifically identify misdemeanor reckless endangerment as a lesser-included offense in
his written motion and because he failed to include the jury instructions in the record on
appeal. We agree with the State.

       A defendant has a right to a complete and correct charge of the law, which
“‘includes the right to jury instructions on each and every lesser-included offense
embraced within the charged offense(s) and supported by the proof.’” State v. Thorpe,
463 S.W.3d 851, 859 (Tenn. 2015) (quoting State v. Davis, 266 S.W.3d 896, 902 (Tenn.
2008)). Upon written request by either party, “the trial judge shall instruct the jury as to
the law of each offense specifically identified in the request that is a lesser included
offense of the offense charged in the indictment[.]” T.C.A. § 40-18-110(a) (emphasis
added). In the absence of a written request “specifically identifying the particular lesser
included offense or offenses on which a jury instruction is sought, the trial judge may
charge the jury on any lesser included offense or offenses, but no party shall be entitled to
any lesser included offense charge.” T.C.A. § 40-18-110(b). “In consequence, ‘if a
defendant fails to request an instruction on a lesser-included offense in writing at trial, the
issue will be waived for purposes of plenary appellate review and cannot be cited as error
                                             - 11 -
in a motion for a new trial or on appeal.’” State v. Fayne, 451 S.W.3d 362, 371 (Tenn.
2014) (quoting State v. Page, 184 S.W.3d 223, 229 (Tenn. 2006)); see T.C.A. § 40-18-
110(c).

        In this case, Defendant filed a pre-trial motion on March 20, 2017, requesting the
trial court instruct the jury on “all lesser included offenses.” Defendant did not
specifically identify his request for misdemeanor reckless endangerment as a lesser-
included offense of aggravated assault until the charge conference at the close of the
proof. Because Defendant did not specifically identify any lesser-included offenses in his
written request, he has waived plenary review of the issue on appeal and will only be
entitled to relief if he can establish that the trial court committed plain error. See Page,
184 S.W.3d at 230; Tenn. R. App. P. 36(b) (“When necessary to do substantial justice, an
appellate court may consider an error that has affected the substantial rights of a party at
any time[.]”).

        In order to be granted plain error relief, Defendant bears the burden of establishing
the following five factors:

       (1) the record clearly establishes what occurred in the trial court; (2) a clear
       and unequivocal rule of law was breached; (3) a substantial right of the
       accused was adversely affected; (4) the issue was not waived for tactical
       reasons; and (5) consideration of the error is necessary to do substantial
       justice.

State v. Minor, 546 S.W.3d 59, 67 (Tenn. 2018). “If a defendant fails to establish any of
these criteria, an appellate court must deny relief under the plain error doctrine, and an
appellate court need not consider all criteria when the record demonstrates that one of
them cannot be established.” Id.

        In this case, Defendant failed to include either the written jury charge or the
transcript of the trial court’s oral recitation of the instructions in the record on appeal.
Defendant bears the burden of preparing an adequate record on appeal, which should
include “a transcript of such part of the evidence or proceedings as is necessary to convey
a fair, accurate and complete account of what transpired with respect to those issues that
are the bases of appeal.” Tenn. R. App. P. 24(b); see State v. Ballard, 855 S.W.2d 557,
560 (Tenn. 1993). Without the jury instructions, the record does not clearly establish
what occurred in the trial court. See State v. Stephano L. Weilacker, No. M2010-00497-
CCA-R3-CD, 2011 WL 743416, at *6 (Tenn. Crim. App. Mar. 3, 2011), perm. app.
denied (Tenn. July 18, 2011). Moreover, without knowing if the jury was given the
option to convict on any other lesser-included offense, we are unable to conduct a proper
harmless error analysis and determine whether consideration of the asserted error is
necessary to do substantial justice. See Moore v. State, 485 S.W.3d 411, 421-22 (Tenn.
                                            - 12 -
2016) (describing the different harmless error analyses under State v. Williams, 977
S.W.2d 101 (Tenn. 1998) and State v. Allen, 69 S.W.3d 181 (Tenn. 2002)). Because
Defendant has failed to establish all of the required factors for plain error review, we
must deny relief.

                                      Conclusion

        Based on the foregoing, Defendant’s conviction for possession of an imitation
controlled substance with intent to sell or deliver in Count 4 is reversed and vacated.
Because the two year sentence for that conviction was to be served concurrently with the
two year sentence for possession of marijuana with intent to deliver in Count 7,
Defendant’s overall sentence of ten years remains unaffected. Additionally, on remand,
the trial court should enter an amended judgment in Count 6, possession of marijuana
with intent to sell, imposing a sentence for that conviction even though it merged with
Count 7. See State v. Berry, 503 S.W.3d 360, 365 (Tenn. 2015). In all other respects, the
judgments of the trial court are affirmed.


                                         ____________________________________
                                         TIMOTHY L. EASTER, JUDGE




                                          - 13 -